Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/10/2019, 6/17/2019, 12/9/2020, and 5/14/2021 have been considered by the examiner.

Drawings
The drawings were received on 4/10/2019.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of copending Application No. 16/342,647 (published as US 2019/0243049) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 16/342,647 claims a method for producing a broadband wavelength film comprising, in this order: a first step of preparing a layer (A) as a long-length obliquely stretched film; a second step of forming on the layer (A) a layer (B) of a resin having a negative intrinsic birefringence to obtain a multilayer film; and a third step of stretching the multilayer film to obtain a long-length broadband wavelength film including a λ/2 layer and a λ/4 layer (see claim 1).
Regarding claim 4, 16/342,647 claims that the layer (A) has a slow axis that forms an angle of greater than 15° and smaller than 50° with respect to a width direction of the layer (A) (see claim 4).
Regarding claim 5, 16/342,647 claims that the second step includes coating the layer (A) with a composition containing the resin having a negative intrinsic birefringence (see claim 5).
Regarding claim 6, 16/342,647 claims that the second step includes extruding on the layer (A) the resin having a negative intrinsic birefringence (see claim 6).
Regarding claim 7, 16/342,647 claims that the second step includes bonding to the layer (A) a film of the resin having a negative intrinsic birefringence (see claim 7),
Regarding claim 9, 16/342,647 claims that the λ/2 layer is a layer obtained by stretching the layer (A) (see claim 8).
Regarding claim 10, 16/342,647 claims that the λ/4 layer is a layer obtained by stretching the layer (B) (see claim 9).
Regarding claim 11, 16/342,647 claims a method for producing a circular polarization film comprising: a step of producing a broadband wavelength film by the production method according to claim 1 and a step of bonding the broadband wavelength film and a long-length linear polarization film (see claim 10).
Regarding claim 12, 16/342,647 claims that the linear polarization film has an absorption axis in a lengthwise direction of the linear polarization film (see claim 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 10,295,714. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 13, US 10,295,714 claims a long-length broadband wavelength film comprising: a λ/2 layer having a slow axis that forms an angle of 67.5° ± 10° with respect to a width direction thereof (see lines 2-4 of claim 1, where the angle of 22.5° relative to an absorption axis of the polarizing film is equivalent to 67.5° in a width direction, when the absorption axis is in the longitudinal direction): and a λ/4 layer having a slow axis that forms an angle of 0° ± 20° with respect to the width direction (see lines 4-6 of claim 1, where the angle of 90° relative to an absorption axis of the polarizing film is equivalent to 0° in a width direction, when the absorption axis is in the longitudinal direction).

Regarding claim 17, US 10,295,714 claims that the λ/2 layer is formed of a resin having a positive intrinsic birefringence (see claim 6).
Regarding claim 20, US 10,295,714 claims that the λ/4 layer is formed of a resin having a negative intrinsic birefringence (see claim 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2017/0052300) of record (hereafter Takeda).
Regarding claim 13, Takeda discloses a long-length broadband wavelength film (see at least paragraph [0021], where the resulting polarizing plate is elongated and wound in a roll shape) comprising: a λ/2 layer (see at least paragraph [0021], where the first retardation layer 30 is a λ/2 plate) having a slow axis that forms an angle of 67.5° ± 10° with respect to a width direction thereof (see at least paragraph [0024], where the slow axis is from 15° to 30 ° with respect to the absorption axis of the polarizer 10 and where the absorption axis of the polarizer is perpendicular to the widthwise direction, thus the slow axis is from 60° to 75° with respect to the widthwise direction); and a λ/4 layer (see at least paragraph [0021], where the second retardation layer 40 is a λ/4 plate) having a slow axis that forms an angle of 0° ± 20° with respect to the width direction (see at least paragraph [0024], where the slow axis is substantially perpendicular to the absorption axis and is thus set in the widthwise direction).
The limitation “being a co-stretched film” is considered a product-by-process limitation and is therefore given limited patentable weight. The claimed structure is disclosed by Takeda and the disclosed film could have been made by one of ordinary skill in the art by the process of co-stretching the layers of the film.

Regarding claim 14, Takeda discloses all of the limitations of claim 13.
Takeda also discloses that the λ/2 layer and the λ/4 layer are in direct contact with each other (see at least Fig. 1, where λ/2 layer 30 is in direct contact with λ/4 layer 40).

Regarding claims 17 and 18, Takeda discloses all of the limitations of claim 13.
Takeda also discloses that the λ/2 layer is formed of a resin having a positive intrinsic birefringence (see at least paragraph [0032], where the positive wavelength dispersion characteristic is the same as having a positive intrinsic birefringence) and that the resin having a positive intrinsic birefringence contains a cyclic olefin polymer (see at least paragraphs [0033]-[0034]).

Regarding claim 20, Takeda discloses all of the limitations of claim 13.
Takeda also discloses that the λ/4 layer is formed of a resin having a negative intrinsic birefringence (see at least paragraph [0057], where a reverse wavelength dispersion characteristic is the same has having a negative intrinsic birefringence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyai et al. (US 2010/0272971) (hereafter Miyai) and Takeda et al. (US 2017/0052300) of record (hereafter Takeda).
Regarding claim 1, Miyai discloses a method for producing a film comprising, in this order:

a second step of forming on the layer (A) a layer (B) (see at least Fig. 3 and paragraph [0175], where a solution for layer 22 is applied on a base film, such as layer 23) of a resin having a negative intrinsic birefringence to obtain a multilayer film (see at least paragraphs [0165] and [0172], where polymer (B-1) has a negative intrinsic birefringence and is used in layer 22); and
a third step of stretching the multilayer film (see at least paragraph [0175], where the layers 22 and 23 are stretched together);
wherein the resulting film can be a retardation plate (see at least paragraph [0002]).
Miyai does not specifically disclose that the film is a broadband wavelength film, that layer (A) is a long-length obliquely stretched film, and that the long-length broadband wavelength film includes a λ/2 layer and a λ/4 layer.
However, Takeda teaches a broadband wavelength film (see at least fig. 1 and paragraph [0022], where a λ/2 layer and a λ/4 layer combine to form a broadband wavelength film), wherein a first layer is a long-length obliquely stretched film (see at least paragraph [0008], where the first retardation layer is an obliquely stretched film and paragraph [0021], where the film is elongated), and wherein the long-length broadband wavelength film includes a λ/2 layer and a λ/4 layer (see at least fig. 1 and paragraph [0022], where a λ/2 layer and a λ/4 layer combine to form a broadband wavelength film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyai to include the 

Regarding claims 2 and 3, Miyai as modified by Takeda discloses all of the limitations of claim 1.
Takeda also teaches that the λ/2 layer (see at least paragraph [0021], where the first retardation layer 30 is a λ/2 plate) has a slow axis that forms an angle of 67.5° ± 10° with respect to a width direction of the broadband wavelength film (see at least paragraph [0024], where the slow axis is from 15° to 30 ° with respect to the absorption axis of the polarizer 10 and where the absorption axis of the polarizer is perpendicular to the widthwise direction, thus the slow axis is from 60° to 75° with respect to the widthwise direction); and the λ/4 layer (see at least paragraph [0021], where the second retardation layer 40 is a λ/4 plate) has a slow axis that forms an angle of 0° ± 20° with respect to the width direction of the broadband wavelength film (see at least paragraph [0024], where the slow axis is substantially perpendicular to the absorption axis and is thus set in the widthwise direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyai as modified by Takeda to include the further teachings of Takeda so that the λ/2 layer has a slow axis that forms an angle of 67.5° ± 10° with respect to a width direction of the broadband wavelength 

Regarding claim 5, Miyai as modified by Takeda discloses all of the limitations of claim 1.
Miyai also discloses that the second step includes coating the layer (A) with a composition containing the resin having a negative intrinsic birefringence (see at least paragraphs [0172] and [0175], where a solution comprising polymer (B-1), which has a negative intrinsic birefringence, is coated on a base film).

Regarding claim 6, Miyai as modified by Takeda discloses all of the limitations of claim 1.
Miyai also discloses that the second step includes extruding on the layer (A) the resin having a negative intrinsic birefringence (see at least paragraph [0175], where the layers can be formed by extrusion).

Regarding claim 7, Miyai as modified by Takeda discloses all of the limitations of claim 1.
Miyai also discloses that the second step includes bonding to the layer (A) a  film of the resin having a negative intrinsic birefringence (see at least paragraphs [0173] and [0174], where a binder polymer is included with the resin having a negative intrinsic birefringence and the layers are laminated together, thus implying a bonding).

Regarding claims 9 and 10, Miyai as modified by Takeda discloses all of the limitations of claim 1.
Miyai also discloses that the resulting film can be a retardation plate such as a λ/4 plate (see at least paragraph [0002]).
Takeda also discloses that the λ/2 layer is obtained by stretching a layer (see at least paragraph [0008], where the first retardation layer is obliquely stretched) and the λ/4 layer is obtained by stretching a layer (see at least paragraph [0008], where the second retardation layer is laterally stretched).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyai as modified by Takeda to include the further teachings of Takeda so that the λ/2 layer is a layer obtained by stretching the layer (A) and the λ/4 layer is a layer obtained by stretching the layer (B) for the purpose of creating the multilayer retardation film for use in applications such as a circular polarizer (see at least paragraph [0006] of Takeda).

Regarding claims 11 and 12, Miyai as modified by Takeda discloses all of the limitations of claim 1.
Miyai as modified by Takeda discloses a step of producing a broadband wavelength film by the production method according to claim 1.
Miyai also discloses that the resultant film can be used with a polarizing plate (see at least paragraph [0002]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyai as modified by Takeda to include the further teachings of Takeda so that the method includes a step of bonding the broadband wavelength film and a long-length linear polarization film, wherein the linear polarization film has an absorption axis in a lengthwise direction of the linear polarization film for the purpose of creating a circular polarizer (see at least paragraph [0021] of Takeda).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyai et al. (US 2010/0272971) (hereafter Miyai) and Takeda et al. (US 2017/0052300) of record (hereafter Takeda) as applied to claim 1 above, and further in view of Hashimoto et al. (US 2011/0052837) (hereafter Hashimoto).
Regarding claim 8, Miyai as modified by Takeda discloses all of the limitations of claim 1.
Miyai also discloses that the third step includes stretching the multilayer film in a predetermined angle (see at least paragraph [0175]).
Miyai as modified by Takeda does not specifically disclose that the stretching direction forms an angle of 90° ± 20° with respect to a width direction of the multilayer film.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miyai as modified by Takeda to include the teachings of Hashimoto so that the stretching direction forms an angle of 90° ± 20° with respect to a width direction of the multilayer film for the purpose of being obvious to try one of a finite set of stretching directions such as machine direction, transverse direction, or oblique direction in order to obtain predictable results such as the desired orientation of the birefringent layers.

Claims 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0052300) of record (hereafter Takeda).
Regarding claim 15, Takeda discloses all of the limitations of claim 13.
Takeda also discloses a thin film layer between the λ/2 layer and the λ/4 layer (see at least paragraph [0065], where a third retardation layer can be between the λ/2 layer and the λ/4 layer), the thin film layer having a thickness of preferably from 0.2 µm to 3 µm (see at least paragraph [0066], where a liquid crystal layer for a third retardation layer preferably has such a thickness).
Takeda does not specifically disclose that the thin film layer has a thickness of less than 2 µm.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takeda so that the thin film layer has a thickness of less than 2 µm for the purpose of thinning the overall film (see at least paragraph [0066] of Takeda) while maintaining an improvement in the antireflection function in the oblique direction (see at least paragraph [0065] of Takeda).

Regarding claim 16, Takeda discloses all of the limitations of claim 13.
Takeda also discloses that an Nz factor of the λ/2 layer is from 0.9 to 1.3 (see at least paragraph [0029]).
Takeda does not specifically disclose that the Nz factor of the λ/2 layer is 1.0 or more.
However, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takeda so that the Nz factor of the λ/2 layer is 1.0 or more for the purpose of appropriately regulating the wavelength dispersion characteristic of the layer (see at least paragraph [0029] of Takeda).

Regarding claim 22, Takeda discloses all of the limitations of claim 13.
Takeda also discloses that a thickness of the λ/4 layer is from 1 µm to 80 µm (see at least paragraph [0055]).
Takeda does not specifically disclose that the thickness of the λ/4 layer is 15 µm or less.
However, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takeda so that the thickness of the λ/4 layer is 15 µm or less for the purpose of choosing a thickness in order to set a desired in-plane retardation (see at least paragraph [0055] of Takeda).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0052300) of record (hereafter Takeda) as applied to claim 13 above, and further in view of Sakai et al. (US 2019/0155082) (hereafter Sakai).
Regarding claim 19, Takeda discloses all of the limitations of claim 13.
Takeda does not specifically disclose that an Nz factor of the λ/4 layer is -0.2 ± 0.2.
However, Sakai teaches a λ/4 layer in a liquid crystal display (see at least the abstract), wherein an Nz factor of the λ/4 layer can be 0 or less than 0 (see at least paragraph [0324], where the λ/4 plate can be a uniaxial plate with Nz=0 or a biaxial plate with Nz<0).

Further, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0052300) of record (hereafter Takeda) as applied to claim 20 above, and further in view of Seo et al. (US 2014/0168768) (hereafter Seo).
Regarding claim 21, Takeda discloses all of the limitations of claim 20.
Takeda discloses that the resin having a negative intrinsic birefringence may contain a cyclic olefin resin (see at least paragraph [0058]).
Takeda does not specifically disclose that the resin having a negative intrinsic birefringence contains a polystyrene-based polymer or a cellulose compound.
However, Seo teaches a λ/4 layer formed of a resin having a negative intrinsic birefringence (see at least paragraph [0011]), wherein the resin having a negative intrinsic birefringence can contain a cycloolefin resin or a cellulose resin (see at least paragraph [0016]).
.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0052300) of record (hereafter Takeda) as applied to claim 13 above, and further in view of Nakazawa (US 2014/0332786) (hereafter Nakazawa).
Regarding claims 23 and 24, Takeda discloses all of the limitations of claim 13.
Takeda does not specifically disclose that the λ/4 layer contains a plasticizer and that an amount of the plasticizer in the λ/4 layer is 0.001% by weight or more and 20% by weight or less.
However, Nakazawa teaches a λ/4 layer that contains a plasticizer (see at least paragraph [0178]) and wherein an amount of the plasticizer in the λ/4 layer is 0.001% by weight or more and 20% by weight or less (see at least paragraph [0180], where the plasticizer is preferably 2.0 to 15 parts by mass of the λ/4 layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Takeda to include the teachings of Nakazawa so that the λ/4 layer contains a plasticizer and that an amount of the plasticizer in the λ/4 layer is 0.001% by weight or more and 20% by weight or less for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
5/19/2021